Digitally signed by
                                                                        Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                        Illinois Official Reports                       the accuracy and
                                                                        integrity of this
                                                                        document
                                Appellate Court                         Date: 2020.12.14
                                                                        14:35:24 -06'00'



                  People v. Crawford, 2019 IL App (1st) 160184



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             BRIAN CRAWFORD, Defendant-Appellant.



District & No.      First District, Second Division
                    Docket No. 1-16-0184



Filed               July 25, 2019



Decision Under      Appeal from the Circuit Court of Cook County, No. 15-CR-6760; the
Review              Hon. Frank Zelezinski, Judge, presiding.



Judgment            Affirmed.


Counsel on          James E. Chadd, Patricia Mysza, and Michael Gomez, of State
Appeal              Appellate Defender’s Office, of Chicago, for appellant.

                    Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                    Annette Collins, and Veronica Calderon Malavia, Assistant State’s
                    Attorneys, of counsel), for the People.



Panel               JUSTICE PUCINSKI delivered the judgment of the court, with
                    opinion.
                    Justices Hyman and Mason concurred in the judgment and opinion.
                                               OPINION

¶1       Following a bench trial, defendant Brian Crawford was found guilty of stalking (720 ILCS
     5/12-7.3(a)(1) (West 2014)) and cyberstalking (id. § 12-7.5(a)(2)). The trial court merged the
     counts and sentenced defendant on the cyberstalking count to two years in prison. On appeal,
     defendant contends we should vacate his conviction because the cyberstalking statute under
     which he was convicted is facially unconstitutional. He argues that subsection (a) of the statute
     (1) violates due process because it allows a felony conviction for the mere negligent infliction
     of emotional distress and (2) violates the first amendment because it is an overbroad
     prohibition on speech. We affirm.

¶2                                           I. BACKGROUND
¶3       Defendant was initially charged with one count of attempted first degree murder, two
     counts of stalking, and four counts of cyberstalking. The State proceeded at trial on single
     counts of attempted first degree murder, stalking, and cyberstalking.
¶4       The State charged defendant with stalking based on the allegation that he made several
     phone calls and text messages threatening to kill the victim and that he knew or should have
     known that his course of conduct would cause a reasonable person to fear for his or her safety.
     It charged defendant with cyberstalking based on the allegation that he sent the victim several
     threatening text messages saying he was going to kill her and that he knew or should have
     known that this course of conduct would cause a reasonable person to suffer emotional distress.
¶5       At trial, Iceiss Sieler testified that, on March 25, 2015, she had an “off and on” relationship
     with defendant for over 18 years and had two children with him. Defendant stayed at her
     apartment in Matteson, Illinois, about five to six times per week. She was not in a long-term
     relationship with him because she was pursuing a relationship with her boyfriend, Jonathan. 1
     Sieler did not ask defendant to leave her home because he did not have anywhere else to go
     and he was helping support their children.
¶6       On March 25, 2015, Sieler first saw defendant at his hotel room, where they had a sexual
     relationship and he gave her rent money. They left the hotel to attend a parent-teacher
     conference at their son’s school, after which Sieler dropped defendant off at his mother’s house
     in Chicago. Sieler told defendant she would pick him up that evening. Sieler returned to her
     house, and at around 8:30 p.m., she left to meet Jonathan in Chicago. When Sieler was with
     Jonathan, defendant called her, but she did not answer because she was having a good time
     and did not want to be bothered.
¶7       Defendant sent Sieler several text messages that night, and she read them in court. At 2:36
     a.m., defendant’s text messages stated: “U GONE DIE,” “I WILL F*** MURDER U” and
     “Dont give a f*** who u tell.” At 2:46 a.m., defendant’s text message stated: “GET READY
     TO MEET YOUR MAKER. . . I know how much u love that song (take me to the king) lets
     make it a reality” and, at 2:47 a.m., he stated, “Join YO MFN MOMMA N YO COUSIN
     B***.” At 2:54 a.m., defendant’s text messages stated: “Its not a matter of ‘if’ i catch u but
     ‘when’ and when i do, uts gone be ugly and im already prepared to go *** jail for doing it.”


        1
         Jonathan’s full name is not contained in the record.

                                                   -2-
¶8         Sieler testified that defendant’s text messages did “[n]ot really” upset her and she was not
       scared. When Sieler was driving home to Matteson that night, she stopped a police officer and
       asked him to escort her home because she thought defendant was at her home and she did not
       “feel like being bothered” with him. She testified she was “highly intoxicated” and wanted
       defendant out of her house so Jonathan could come over. When Sieler was talking to the officer,
       defendant called her, and she put the call on speakerphone. The officer followed Sieler home.
       When Sieler arrived home, she asked her son, who was lying on the couch, if he was okay and
       told the officer that defendant’s jacket was there. Defendant walked out of the kitchen, which
       was about 20 feet away, with a knife in his hands and stood there. Sieler testified that she
       physically fought with defendant “pretty often” and defendant had previously threatened to kill
       her. She did not take the previous threats seriously.
¶9         Matteson police officer Murray testified that, on March 26, 2015, he was on patrol when
       Sieler got his attention and told him she needed help. 2 She was crying and upset and told him
       she was scared to go home because her ex-boyfriend had sent her threatening text messages.
       When Murray was talking with Sieler, defendant called her, and she put the telephone call on
       speakerphone. Murray heard defendant say to Sieler two times “I will kill you.” Sieler asked
       defendant why he wanted to kill her, and he repeated, “I will kill you,” and ended the telephone
       call. Sieler asked Murray to escort her home because she was concerned defendant was there.
       Murray called Matteson police sergeant Ken Arvin for backup, and they followed Sieler home.
¶ 10       Sieler fumbled with her keys and was shaking when she opened her apartment door. There
       were two children sleeping on couches in the living room. Sieler asked one of them if
       everything was okay and told Murray that defendant’s jacket was on the chair. Defendant
       jumped out from around the wall in the kitchen and growled. He was holding a knife in his
       hands and was bending forward at his waist with his arms extended out in front of him. Murray
       pointed his gun at defendant and ordered him to drop the knife several times. Defendant
       eventually dropped the knife and surrendered. When Murray was placing defendant into
       custody, defendant stated that they “could not keep him locked up forever” and he “would get
       to her and it would not end well for her.”
¶ 11       Matteson police officer Rankin testified that, on March 26, 2015, when he was processing
       defendant at the police station, defendant stated “I would take care of her.” 3 Rankin told
       defendant that he should not threaten his girlfriend because he would have to document it.
       Defendant told him it was okay, “it was already in the text messages,” and the “police cannot
       stop things from happening.”
¶ 12       Matteson police sergeant Ken Arvin testified that, on March 26, 2015, he entered Sieler’s
       apartment with Sieler and Murray. Later that day when defendant was in lockup, defendant
       told Arvin that he was sorry for what had happened. Arvin asked him, “Do you have any idea
       how close you came to getting shot?” Defendant apologized and told Arvin he thought “it was
       [Sieler] and her boyfriend and did not realize that the police were in the apartment.” Matteson
       police detective Sean White testified that, on March 26, 2015, at 3:45 p.m., he spoke with
       defendant at the police station in the presence of an assistant state’s attorney. He identified the
       videotaped statement that Sieler made, and the State played portions of the video for purposes
       of impeaching certain parts of Sieler’s testimony.

          2
           Officer Murray’s first name is not included in the record.
          3
           Officer Rankin’s first name is not included in the record.

                                                     -3-
¶ 13        The court granted defendant’s motion for a directed verdict with respect to the attempted
       first degree murder count. Following argument, the court found defendant guilty of stalking
       and cyberstalking. The court subsequently denied defendant’s motion for a new trial, merged
       the stalking count into the cyberstalking count, and sentenced defendant to two years in prison.

¶ 14                                             II. ANALYSIS
¶ 15        Defendant contends that, because subsection (a) of the cyberstalking statute under which
       he was convicted allows a felony conviction for the mere negligent infliction of emotion
       distress, it sweeps in innocent conduct and therefore violates due process. Defendant also
       contends that subsection (a) violates the first amendment because it is an overbroad prohibition
       on speech. After defendant filed his opening brief and before the State filed its initial response
       brief, our supreme court filed People v. Relerford, 2017 IL 121094, which addressed the
       constitutionality of subsection (a) of the stalking and cyberstalking statutes. We allowed the
       parties to file supplemental briefs.
¶ 16        Initially, we note that the trial court merged the stalking count into the cyberstalking count
       and sentenced defendant only for cyberstalking. In defendant’s opening brief, he argues we
       should vacate his convictions for cyberstalking and stalking. However, in defendant’s
       supplemental brief, he withdrew his argument regarding the stalking count and acknowledged
       that, because the trial court did not impose sentence on the stalking count, we do not have
       jurisdiction to decide the validity of defendant’s unsentenced guilty finding on the stalking
       count. See id. ¶¶ 74-75.
¶ 17        We also note that, although defendant did not raise his constitutional claims in the trial
       court, a party may raise a challenge to the constitutionality of a statute at any time. People v.
       Bryant, 128 Ill. 2d 448, 454 (1989). Before we address Relerford and defendant’s claims, we
       first discuss the relevant statutory provision in the cyberstalking statute under which defendant
       was convicted.

¶ 18                                     A. Cyberstalking Statute
¶ 19      The cyberstalking statute, under which defendant was convicted, stated, in relevant part:
                 “(a) A person commits cyberstalking when he or she engages in a course of conduct
             using electronic communication directed at a specific person, and he or she knows or
             should know that would cause a reasonable person to:
                     (1) fear for his or her safety or the safety of a third person; or
                     (2) suffer other emotional distress.
                 (a-3) A person commits cyberstalking when he or she, knowingly and without
             lawful justification, on at least 2 separate occasions, harasses another person through
             the use of electronic communication and:
                     (1) at any time transmits a threat of immediate or future bodily harm, sexual
                 assault, confinement, or restraint and the threat is directed towards that person or a
                 family member of that person; or
                     (2) places that person or a family member of that person in reasonable
                 apprehension of immediate or future bodily harm, sexual assault, confinement, or
                 restraint; or


                                                    -4-
                        (3) at any time knowingly solicits the commission of an act by any person which
                    would be a violation of this Code directed towards that person or a family member
                    of that person.” 720 ILCS 5/12-7.5(a), (a-3) (West 2014).
       Before Relerford, the statute defined “course of conduct” as
                “2 or more acts, including but not limited to acts in which a defendant directly,
                indirectly, or through third parties, by any action, method, device, or means follows,
                monitors, observes, surveils, threatens, or communicates to or about, a person, engages
                in other non-consensual contact, or interferes with or damages a person’s property or
                pet. The incarceration in a penal institution of a person who commits the course of
                conduct is not a bar to prosecution under this Section.” 720 ILCS 5/12-7.5(c)(1) (West
                2014).
       The statute defined “non-consensual contact” as
                “any contact with the victim that is initiated or continued without the victim’s consent,
                including but not limited to being in the physical presence of the victim; appearing
                within the sight of the victim; approaching or confronting the victim in a public place
                or on private property; appearing at the workplace or residence of the victim; entering
                onto or remaining on property owned, leased, or occupied by the victim; or placing an
                object on, or delivering an object to, property owned, leased, or occupied by the
                victim.” 720 ILCS 5/12-7.5(c)(5) (West 2014).
       The statute defined “emotional distress” as “significant mental suffering, anxiety or alarm.”
       720 ILCS 5/12-7.5(c)(3) (West 2014).
¶ 20       Here, defendant was convicted of violating subsection (a)(2) of the above cyberstalking
       statute. Subsection (a) does not include a mental state for the “course of conduct” element, and
       the State asserts that we may construe subsection (a) of the statute to require “knowingly” as
       the mental state for the course of conduct element. We agree that we may imply the mental
       state of knowledge as the mental state for the course of conduct element.
¶ 21       When construing a statute, the primary objective is to ascertain and give effect to the
       legislature’s intent in enacting it. Relerford, 2017 IL 121094, ¶ 30. When construing a statute,
       we must, “if feasible, interpret the act in a way that preserves its constitutionality.” People v.
       Anderson, 148 Ill. 2d 15, 22 (1992). We begin with the presumption that the statute is
       constitutional. Id.
¶ 22       Under section 4-3 of the Criminal Code of 2012, if a statute “does not prescribe a particular
       mental state applicable to an element of an offense (other than an offense which involves
       absolute liability), any mental state defined in Sections 4-4, 4-5 or 4-6 is applicable.” 720 ILCS
       5/4-3(b) (West 2014); see In re S.M., 347 Ill. App. 3d 620, 626 (2004). Sections 4-4, 4-5, and
       4-6 include, respectively, definitions for “Intent,” “Knowledge,” and “Recklessness.” 720
       ILCS 5/4-4, 4-5, 4-6 (West 2014); Anderson, 148 Ill. 2d at 23. Section 4-9 of the Criminal
       Code of 2012, the section governing absolute liability, states as follows:
                    “A person may be guilty of an offense without having, as to each element thereof,
                one of the mental states described in Sections 4-4 through 4-7 if the offense is a
                misdemeanor ***, or the statute defining the offense clearly indicates a legislative
                purpose to impose absolute liability for the conduct described.” 720 ILCS 5/4-9 (West
                2014).



                                                   -5-
       Here, cyberstalking is a class 4 felony, subject to a sentencing range of one to three years in
       prison. 720 ILCS 5/12-7.5(b) (West 2014); 730 ILCS 5/5-4.5-45(a) (West 2014). Therefore,
       because the offense is not a misdemeanor, we will imply a mental state requirement unless the
       statute defining the offense shows a clear legislative purpose to impose absolute liability. See
       Anderson, 148 Ill. 2d at 24.
¶ 23       The “degree of punishment is a significant factor to consider in determining whether a
       statute creates an absolute liability offense” (People v. Sevilla, 132 Ill. 2d 113, 122 (1989)),
       and under the cyberstalking statute, a defendant could be sentenced to one to three years in
       prison for committing cyberstalking. Further, under subsection (a) of the cyberstalking statute,
       a defendant must know or should know that his conduct would cause a reasonable person to
       “fear for his or her safety or the safety of a third person” or “suffer other emotional distress.”
       Thus, given that the cyberstalking statute requires that a person know or should know that his
       conduct would cause a reasonable person to fear for his safety or suffer emotional distress, and
       given that a defendant could face one to three years in prison, the statute does not indicate a
       clear legislative purpose for imposing absolute liability for the offense. Thus, we may imply a
       mental state for the course of conduct element. See Anderson, 148 Ill. 2d at 24.
¶ 24       When determining which mental element is implied, we may examine the language of any
       parallel statute. Sevilla, 132 Ill. 2d at 123-24. The legislative history supports the conclusion
       that the cyberstalking and stalking statute are parallel statutes, as the legislature enacted the
       cyberstalking statute to include electronic communications as a means by which a defendant
       could commit stalking. 92d Ill. Gen. Assem., House Proceedings, May 8, 2001, at 7 (statements
       of Representative Schoenberg) (the cyberstalking statute “incorporates the use of electronic
       technology, like computers, hand-held personal data assistants, as vehicles through which the
       crime of stalking could be committed. The penalties would remain consistent with the existing
       statute for stalking.”). The cyberstalking statute is “based on similar language” to subsection
       (a) of the stalking statute (see Relerford, 2017 IL 121094, ¶ 63) and subsection (a) of the
       stalking statute requires knowledge as a mental state for the course of conduct element (720
       ILCS 5/12-7.3(a) (West 2014)). Thus, the language of the parallel stalking statute supports our
       conclusion that we may imply knowledge as the mental state for the course of conduct in the
       cyberstalking statute.
¶ 25       Further, when discussing the 2010 amendments to the cyberstalking and stalking statutes,
       Senator Hutchinson stated that the amendment
               “redefines stalking, aggravated stalking, and cyberstalking as knowingly engaging in a
               course of conduct directed at a specific person, where the defendant knows or should
               know that this course of conduct would cause a reasonable person to either fear for
               their safety or for the safety of a third party or to suffer emotional distress.” (Emphases
               added.) 96th Ill. Gen. Assem., Senate Proceedings, May 21, 2009, at 125 (statements
               of Senator Hutchinson).
       Thus, the legislative history supports our conclusion that the legislature intended to include
       “knowingly” as the required mens rea for the course of conduct element in subsection (a) of
       the cyberstalking statute, as it did for the stalking statute.
¶ 26       Accordingly, we will imply the mental state of knowledge for the course of conduct
       element in subsection (a) of the cyberstalking statute. See Anderson, 148 Ill. 2d at 24 (where
       the statute did not specify a culpable mental state, the court found that the State was required
       to prove recklessness, knowledge, or intent); In re S.M., 347 Ill. App. 3d at 626 (where the

                                                    -6-
       defendant argued that the statute violated due process because it required no culpable mental
       state, the court implied the mental state of knowledge to satisfy the mens rea element).

¶ 27                                        B. Due Process
¶ 28      As previously discussed, we allowed the parties to file supplemental briefs after our
       supreme court filed Relerford, 2017 IL 121094, which addressed the constitutionality of the
       cyberstalking and stalking statutes.

¶ 29                                    1. Relerford and Due Process
¶ 30        In Relerford, the defendant was found guilty of violating subsections (a)(1) and (a)(2) of
       the cyberstalking statute and similar provisions in the stalking statute. Id. ¶ 3. The supreme
       court found that the statutes violated the first amendment but reversed this court’s reasoning
       that the statutes violated due process. Id. ¶¶ 22, 63.
¶ 31        On the defendant’s appeal to the appellate court, this court found that subsections (a)(1)
       and (a)(2) of the cyberstalking and stalking statutes violated due process based on the United
       States Supreme Court decision in Elonis v. United States, 575 U.S. ___, 135 S. Ct. 2001 (2015).
       Relerford, 2017 IL 121094, ¶ 19. In Elonis, the Supreme Court addressed the issue of which
       mental state it should infer to apply in a federal statute that did not specify a required mental
       state. Elonis, 575 U.S. at ___, 135 S. Ct. at 2009; Relerford, 2017 IL 121094, ¶ 20. In its
       analysis, the court stated that federal courts “have long been reluctant to infer that a negligence
       standard was intended in criminal statutes.” (Internal quotation marks omitted.) Elonis, 575
       U.S. at ___, 135 S. Ct. at 2011.
¶ 32        This court stated that, under the cyberstalking and stalking statutes, an individual’s conduct
       is criminal only if the defendant “ ‘knows or should know’ ” that it would cause a “ ‘reasonable
       person’ ” to suffer emotional distress. People v. Relerford, 2016 IL App (1st) 132531, ¶ 26
       (quoting 720 ILCS 5/12-7.3(a)(2) (West 2012)). Citing Elonis, this court therefore concluded
       that subsections (a)(1) and (a)(2) of the cyberstalking statute and similar provisions in the
       stalking statute did not require that the individual actually intend to inflict emotional suffering
       on another and that the statutes “bypass[ ] ‘the conventional requirement for criminal
       conduct—awareness of some wrongdoing’ in favor of a reasonable person standard of
       criminality.” (Emphasis in original and internal quotation marks omitted.) Id. (quoting Elonis,
       575 U.S. at ___, 135 S. Ct. at 2011). This court held that, under Elonis, the provisions lacked
       a mental state requirement and, therefore, violated due process. Relerford, 2017 IL 121094,
       ¶ 15; Relerford, 2016 IL App (1st) 132531, ¶ 27.
¶ 33        However, our supreme court found that this court erred in vacating the defendant’s
       convictions based on Elonis. Relerford, 2017 IL 121094, ¶ 22. It noted that Elonis was not a
       due process case but “merely decided a question of statutory interpretation and determined
       that, where the subject criminal statute was silent as to mens rea, a mental state of intent or
       knowledge would suffice.” Id. ¶ 21. The supreme court determined that this court’s conclusion
       that due process does not permit criminal liability based on negligent conduct is unfounded
       and that substantive due process does not categorically rule out negligence as a permissible
       mental state for imposition of criminal liability. Id. ¶ 22.




                                                    -7-
¶ 34                               2. Defendant’s Case and Due Process
¶ 35       We turn to defendant’s claim that subsection (a) of the cyberstalking statute violates due
       process. Defendant asserts that Relerford did not make a due process holding and only rejected
       this court’s reasoning that Elonis mandated finding that subsection (a) violated due process.
       He asserts that Relerford left open the question regarding “whether subsection (a) violated due
       process under long-standing precedent holding that a criminal statute with a mental state so
       weak as to sweep in innocent conduct cannot stand.”
¶ 36       Statutes are presumed constitutional, and the party challenging the statute has the burden
       of proving that it is unconstitutional. People v. Douglas, 2014 IL App (5th) 120155, ¶ 39.
       Under the legislature’s police power, it “has wide discretion to fashion penalties for criminal
       offenses, but this discretion is limited by the constitutional guarantee of substantive due
       process, which provides that a person may not be deprived of liberty without due process of
       law.” People v. Madrigal, 241 Ill. 2d 463, 466 (2011). A statute violates due process if “it
       potentially subjects wholly innocent conduct to criminal penalty without requiring a culpable
       mental state beyond mere knowledge.” Id. at 467. Innocent conduct is conduct “wholly
       unrelated to the legislature’s purpose in enacting the law.” People v. Hollins, 2012 IL 112754,
       ¶ 28.
¶ 37       When a statute does not implicate a fundamental right, the test for determining whether the
       statute complies with substantive due process is the rational basis test. Id. ¶ 15. Under this test,
       a statute will be upheld if “it bears a rational relationship to a legitimate legislative purpose
       and is neither arbitrary nor unreasonable.” Id. Here, defendant does not assert that this case
       implicates a fundamental right and acknowledges that the rational basis test is appropriate, as
       he states “[t]he new provisions are thus not a ‘rational way of addressing the problem’ of
       stalking.” We review de novo a challenge to the constitutionality of a statute because it presents
       a question of law. Relerford, 2017 IL 121094, ¶ 30. We conclude that subsection (a) of the
       cyberstalking statute under which defendant was convicted does not violate due process.
¶ 38       In Relerford, the supreme court determined that this court’s conclusion that due process
       does not permit criminal liability based on negligent conduct was unfounded and that
       substantive due process does not categorically rule out negligence as a permissible mental state
       for the imposition of criminal liability. Id. ¶ 22. Thus, the “diluted” or “weak” mental state, as
       defendant asserts, in subsection (a) is not a basis to invalidate the statute for violating due
       process.
¶ 39       Further, we disagree with defendant that subsection (a) sweeps in innocent conduct. We
       must give statutory language “its plain and ordinary meaning,” and “words and phrases should
       not be construed in isolation, but must be interpreted in light of other relevant provisions of
       the statute.” Poullette v. Silverstein, 328 Ill. App. 3d 791, 794-95 (2002). Here, when giving
       the plain and ordinary meaning to the words in the statute and interpreting the words and
       phrases as a whole, subsection (a) does not criminalize innocent conduct.
¶ 40       Under subsection (a), as previously discussed, we may imply the mental state of knowledge
       for the course of conduct element. Thus, a defendant’s conduct is considered criminal only if
       he knowingly engages in two or more nonconsensual acts as defined under the course of
       conduct definition. See Relerford, 2017 IL 121094, ¶¶ 29, 68-69 (under the terms of the
       amended statute, a defendant must engage in a course of conduct of two or more nonconsensual
       acts). Further, to be convicted under subsection (a), the State must also prove that the acts were


                                                    -8-
       directed at a specific person and that the defendant knew or should have known that the conduct
       would cause a reasonable person to suffer significant mental suffering, anxiety, or alarm.
¶ 41       In addition, defendant was convicted under the “threat” provision in subsection (a), as the
       State alleged that he engaged in a course of conduct using electronic communication directed
       at Sieler by sending her several threatening text messages saying he was going to kill her. The
       Merriam-Webster’s dictionary defines “threaten” as “to utter threats against.” Merriam-
       Webster Online Dictionary, https://www.merriam-webster.com/dictionary/threaten (last
       visited June 6, 2019) [https://perma.cc/KEM3-RRC9]. It defines “threat” as “an expression of
       intention to inflict evil, injury, or damage.” Merriam-Webster Online Dictionary, https://www.
       merriam-webster.com/dictionary/threat (last visited June 6, 2019) [https://perma.cc/FZY2-
       WE6N].
¶ 42       We cannot find that the statute, which criminalizes knowingly engaging in a course of
       conduct of two or more threats—expressing an intent to inflict evil, injury, or damage—when
       he or she knows his conduct would cause a reasonable person to suffers significant mental
       suffering, involves any innocent conduct. Rather, it can be interpreted to punish only unlawful
       conduct. See People v. Bailey, 167 Ill. 2d 210, 224-25 (1995) (where the stalking statute at
       issue did not contain the language “ ‘without lawful authority,’ ” our supreme court interpreted
       the statute “as proscribing only conduct performed ‘without lawful authority’ ” and concluded
       that it did not believe the conduct proscribed in the statute involved any “innocent conduct”);
       Douglas, 2014 IL App (5th) 120155, ¶¶ 44-45 (the court concluded that the statute that
       provides a defendant who “ ‘follows, monitors, observes, *** threatens, ***’ must do so in a
       nonconsensual manner” can be interpreted “to punish only unlawful conduct, not consensual,
       innocent contact”).
¶ 43       Moreover, we find that the prohibition against two or more threats directed at a specific
       person using electronic communications in subsection (a) is rationally related to the
       legislature’s intent in enacting the amended cyberstalking and stalking statutes.
¶ 44       As previously discussed, the legislative history shows that the legislature enacted the
       cyberstalking statute to include electronic communications as a means through which a
       defendant could commit stalking. 92d Ill. Gen. Assem., House Proceedings, May 8, 2001, at 7
       (statements of Representative Schoenberg). Before the Senate voted on amending the stalking
       and cyberstalking statutes in 2010, Senator Hutchinson stated that the amendment updated the
       cyberstalking law “[s]o it encompasses all technologies that stalkers use to track and harass
       their victims.” 96th Ill. Gen. Assem., Senate Proceedings, May 21, 2009, at 125 (statements of
       Senator Hutchinson).
¶ 45       When discussing the amendments to the stalking, aggravated stalking, and cyberstalking
       statutes, Senator Hutchinson stated: “A recent U.S. Department of Justice study said that
       seventy-six percent of female homicide victims were stalked first, prior to their death. It’s
       terrifying and it’s something that we need to do all we can to protect our victims from.” Id.;
       see Douglas, 2014 IL App (5th) 120155, ¶ 46. After citing this testimony, the Fifth District in
       Douglas concluded that the legislature’s goal in enacting the legislation “was not to criminalize
       any innocent contact, but to protect victims of domestic abuse.” Douglas, 2014 IL App (5th)
       120155, ¶ 46. Further, the Third District noted that the legislature’s intent in enacting the
       stalking statute “was to prevent violent attacks by prohibiting conduct that may precede them”
       and “to avert the terror, intimidation, and justifiable apprehension caused by the harassing
       conduct itself.” People v. Holt, 271 Ill. App. 3d 1016, 1021 (1995). And, this court has stated

                                                   -9-
       that our supreme court has noted that the legislature’s intent in enacting the stalking statute,
       was “ ‘to prevent violent attacks by allowing the police to act before the victim was actually
       injured and to prevent the terror produced by harassing actions.’ ” People v. Sucic, 401 Ill.
       App. 3d 492, 502 (2010) (quoting Bailey, 167 Ill. 2d at 224).
¶ 46       From our review of the legislative history, we conclude that subsection (a) is rationally
       related to the legislature’s goal of protecting victims from violent attacks that occur after the
       prohibited acts, as here where defendant sent Sieler several threatening text messages, stating
       he was going to kill her, and subsequently jumped out of the kitchen with a knife in his hand
       when she arrived home that night.
¶ 47       Accordingly, based on the foregoing, we conclude that subsection (a) does not criminalize
       innocent conduct or violate due process.

¶ 48                                    C. First Amendment
          Defendant contends that subsection (a) of the cyberstalking statute violates the first
       amendment because it is an overbroad prohibition on speech.

¶ 49                               1. Relerford and the First Amendment
¶ 50        In Relerford, the supreme court found that the provisions in subsection (a) of the stalking
       and cyberstalking statutes that made it “criminal to negligently ‘communicate[ ] to or about’ a
       person, where the speaker knows or should know the communication would cause a reasonable
       person to suffer emotional distress” violated the first amendment because they were overbroad.
       Relerford, 2017 IL 121094, ¶ 63.
¶ 51        In reaching this conclusion, the court found that the true threats exception did not apply,
       noting that the State offered “no cogent argument as to how a communication to or about a
       person that negligently would cause a reasonable person to suffer emotional distress fits into
       the established jurisprudence on true threats” and did not “explain how such a communication,
       without more, constitutes a ‘serious expression of an intent to commit an act of unlawful
       violence.’ ” (Emphases added.) Id. ¶ 38. The supreme court also noted that it was “unclear
       whether the true threat exemption *** would apply to a statement made with innocent intent
       but which negligently conveys a message that a reasonable person would perceive to be
       threatening.” Id. The court cited conflicting precedent regarding the standard to apply to the
       true threat exception: whether speech is unprotected only if the speaker subjectively intended
       the speech as a threat or whether an objective standard applies in which the speaker did not
       intend to convey a threat but the statements may be understood to do so. Id.
¶ 52        The court however did not determine which standard applied because it concluded that
       subsection (a) specifically included the “making of threats as an independent basis of a course
       of conduct” and “[t]he prohibition against distressing communications to or about a person
       stands separate and apart from the proscription against threats.” (Emphases added.) Id. ¶ 39.
       It noted that, “[i]f distressing communications to or about a person are construed to refer to
       ‘true threats,’ *** then the language proscribing threats would be superfluous” and “[s]uch a
       construction must be rejected because this court presumes that each part of a statute has
       meaning.” Id. Relerford also concluded that the “communicates to or about” provision did not
       fall within the “speech *** integral to criminal conduct” category of unprotected speech. Id.
       ¶¶ 41-48.


                                                  - 10 -
¶ 53       The supreme court then concluded that the “communicates to or about” provisions were
       unconstitutional because they were overbroad in violation of the first amendment. Id. ¶ 63. The
       court found that the provisions in subsection (a) were severable and struck the phrase
       “communicates to or about” from subsection (a) in each statute. Id. ¶ 65. Because the phrase
       was severable, the court addressed whether the defendant’s convictions could be sustained
       based on other conduct prohibited by the stalking and cyberstalking statutes, including the
       threat provision. Id.

¶ 54                           2. Defendant’s Case and the First Amendment
¶ 55       As previously noted, the supreme court issued Relerford before defendant filed his opening
       brief. In defendant’s initial brief, he argues that the “communicates to or about” provision was
       overbroad. In defendant’s supplemental brief, he argues that the threat provision in subsection
       (a) is unconstitutional for the same reasons that the supreme court found the “communicates
       to or about” provision was unconstitutional. He asserts that Relerford “changed the landscape
       of the law” regarding the constitutionality of certain provisions in the cyberstalking statute and
       that he was raising the same challenges as he raised in his initial brief but “recharacterizes his
       arguments to account for the change in the law.”
¶ 56       The first amendment, which is binding on the states through the due process clause in the
       fourteenth amendment, provides that Congress shall not make laws “abridging the freedom of
       speech.” U.S. Const., amends. I, XIV; City of Chicago v. Pooh Bah Enterprises, Inc., 224 Ill.
       2d 390, 406 (2006). Generally, “the first amendment prevents the government from proscribing
       speech or expressive conduct because of disapproval of the ideas expressed.” Pooh Bah
       Enterprises, Inc., 224 Ill. 2d at 407.
¶ 57       Further, content-based laws targeting speech based on its communicative content are
       presumed invalid. Relerford, 2017 IL 121094, ¶ 32. However, the supreme court has
       recognized certain categories of expression, including “true threats” and “speech integral to
       criminal conduct,” that do not fall within the protections of the first amendment. Id. ¶ 33. The
       United States Supreme Court has defined true threats as threats that “encompass those
       statements where the speaker means to communicate a serious expression of an intent to
       commit an act of unlawful violence to a particular individual or group of individuals.” Virginia
       v. Black, 538 U.S. 343, 359 (2003). Under the true threat exception, the “speaker need not
       actually intend to carry out the threat.” Id. at 359-60. Instead, the prohibition on true threats
       protects individuals from “fear of violence,” “the disruption that fear engenders,” and “the
       possibility that the threatened violence will occur.” (Internal quotation marks omitted.) Id. at
       360. Further, “[i]ntimidation in the constitutionally proscribable sense of the word is a type of
       true threat, where a speaker directs a threat to a person or group of persons with the intent of
       placing the victim in fear of bodily harm or death.” Id.
¶ 58       Under the overbreadth doctrine, a statute is considered overbroad “if a substantial number
       of its applications are unconstitutional, judged in relation to the statute’s plainly legitimate
       sweep.” City of Chicago v. Alexander, 2015 IL App (1st) 122858-B, ¶ 30. Under the
       overbreadth doctrine, a party may challenge a statute as facially unconstitutional, “even if that
       party’s conduct would not fall within the amendment’s protection.” Relerford, 2017 IL 121094,
       ¶ 50. The purpose for allowing a challenge under the overbreadth doctrine is to avoid “the
       potential chilling effect that overbroad statutes have on the exercise of protected speech.” Id.
       However, the overbreadth doctrine is to be used sparingly. Sucic, 401 Ill. App. 3d at 500. “In

                                                   - 11 -
       addressing a facial overbreadth challenge, the first task is to determine whether the statute
       reaches constitutionally protected speech ***.” Id.
¶ 59       Although the supreme court in Relerford found that the “communicates to or about” phrase
       in subsection (a) did not fall within the true threat exception and concluded that it was
       overbroad in violation of the first amendment, it nevertheless determined that the “threats”
       provision was separate from the “communicates to or about” provision and implied that it could
       form the requisite course of conduct prohibited by subsection (a). In its analysis regarding
       whether the “communicates to or about” provision fit within the true threat exception, the court
       stated that “[t]he prohibition against distressing communications to or about a person stands
       separate and apart from the proscription against threats” and, “even assuming that statements
       which negligently convey a threat are not protected, a course of conduct based on such
       statements could be prosecuted under the threat portion of subsection (a).” Relerford, 2017 IL
       121094, ¶ 39. It then stated that, “[i]f distressing communications to or about a person are
       construed to refer to ‘true threats,’ *** then the language proscribing threats would be
       superfluous.” Id.
¶ 60       Then, after the court concluded that the “communicates to or about” phrase was invalid
       because it was overbroad, it expressly addressed whether the defendant’s conduct could be
       sustained on other conduct prohibited by the statute, including the threat provision. Id. ¶¶ 66,
       69 (finding the evidence did not show that the defendant’s conduct was threatening, stating,
       “there is no evidence that any of the calls or e-mails were threatening, they cannot be
       considered as part of a course of conduct under subsection (a),” “[n]one of those posts included
       any language that can be construed as a threat specifically directed at her, and counts III and
       IV alleged only that defendant had threatened [the victim’s] coworkers, workplace, and
       employer,” and “[a]s a whole, the Facebook posts are vulgar and intrusive, but they cannot be
       characterized as conveying a threat against [the victim]”). Accordingly, following Relerford,
       we will address whether defendant’s cyberstalking conviction can be sustained based on the
       threat provision. See id. ¶ 39; People v. Khan, 2018 IL App (2d) 160724, ¶ 37 (discussing that
       Relerford concluded that subsection (a)(2) “separately cover[ed] the making of true threats,
       which are not protected”).
¶ 61       We conclude that defendant’s conviction can be sustained under the threat portion of
       subsection (a). Here, defendant was charged with cyberstalking in that he engaged in a course
       of conduct using electronic communication directed at Sieler by sending her several
       threatening text messages, saying he was going to kill her, and that he knew or should have
       known that this course of conduct would cause a reasonable person to suffer emotional distress.
¶ 62       The evidence shows that defendant sent Sieler text messages stating “U GONE DIE”; “I
       WILL F*** MURDER U”; “Dont give a f*** who u tell”; “GET READY TO MEET YOUR
       MAKER. . . I know how much u love that song (take me to the king) lets make it a reality”;
       “Join YOU MFN MOMMA N YOU COUSIN B***”; and “Its not a matter of ‘if’ i catch u but
       ‘when’ and when i do, uts gone be ugly and im already prepared to go *** jail for doing it.”
       Officer Murray testified that Sieler, who was crying and upset, stopped him when he was on
       patrol and told him she was scared to go home because defendant had sent her threatening text
       messages. She asked Murray to escort her home, and Murray heard defendant say to Sieler two
       times on the telephone, “I will kill you.” Accordingly, unlike the Facebook posts in Relerford
       that did not contain any language that could be construed as threatening, the evidence here
       shows that defendant’s numerous text messages included threatening language specifically

                                                  - 12 -
       directed at Sieler and were “serious expression[s] of an intent to commit an act of unlawful
       violence” on her. See Black, 538 U.S. at 359-60. Thus, unlike Relerford, this evidence shows
       that defendant’s statements were threatening and can be characterized as conveying a true
       threat against Sieler, and therefore defendant’s conduct is not protected by the first amendment,
       and his conviction can be sustained based on the threat provision. See Relerford, 2017 IL
       121094, ¶¶ 65-66, 69.
¶ 63       Defendant asserts that subsection (a) is unconstitutional because it lacks any elements of a
       true threat, including that it does not require that “predicate communications express any intent
       to act in the future.” However, as previously discussed, under the true threat exception, the
       “speaker need not actually intend to carry out the threat.” Black, 538 U.S. at 359-60.
¶ 64       Defendant also asserts that subsection (a) is unconstitutional because it does not even refer
       to an “ ‘unlawful act of violence.’ ” We note that, following oral argument, a division in this
       district issued People v. Morocho, 2019 IL App (1st) 153232, and we granted defendant’s
       motion to cite this authority. In Morocho, the court concluded that subsection (a)(2) of the
       stalking statute, which contains similar provisions to the cyberstalking statute at issue here, did
       not fit within the true threat exception. In reaching its conclusion, the court noted that
       subsection (a)(2) “clearly lacks any requirement that a person threaten ‘an act of unlawful
       violence’ ” and it “fails to limit the threatened action to that of violence.” Id. ¶ 36 (citing Black,
       538 U.S. at 359). Morocho then concluded that the threat provision was an overbroad
       prohibition on free speech, noting that it “reaches a vast number of circumstances that limit
       speech far beyond the generally understood meaning of stalking.” Id. ¶ 41.
¶ 65       While we acknowledge the court’s decision in Morocho, defendant has not directed this
       court to any binding authority to support that, if the statute does not expressly contain the
       requirements of a true threat as elements of the offense, including an “unlawful act of
       violence,” then the statute under which a defendant is convicted does not fall within the true
       threat exception or violates the first amendment. See O’Casek v. Children’s Home & Aid
       Society of Illinois, 229 Ill. 2d 421, 440 (2008) (“the opinion of one district, division, or panel
       of the appellate court is not binding on other districts, divisions, or panels”).
¶ 66       Further, defendant claims that, in Relerford, the supreme court “was able to sidestep the
       question of what kind of mental state the First Amendment requires of a statute that prohibits
       threats,” the “true threat exception requires a mental state of intentionality, or at least
       knowledge, that the recipient will understand the communication as a threat,” and the “true
       threat” exception requires a subjective intent to threaten.
¶ 67       As previously discussed, we may imply knowledge as the mens rea for the course of
       conduct element. Thus, under subsection (a), a defendant must knowingly engage in a course
       of conduct, i.e., engage in two or more threats, directed at a specific person, and he must know
       or should know that his conduct would cause a reasonable person to suffer other emotional
       distress. A person acts with knowledge “if he is consciously aware that his conduct is
       practically certain to cause the prohibited result.” People v. Goodwin, 2018 IL App (1st)
       152045, ¶ 42; 720 ILCS 5/4-5 (West 2014). Thus, because the State must prove that defendant
       knowingly used electronic communications to communicate two or more threats directed at a
       specific person, we cannot find that subsection (a) violates the first amendment because it does
       not require a defendant to have a mental state of intentionality that the recipient will understand
       the communication as a threat. See Goodwin, 2018 IL App (1st) 152045, ¶ 42 (stating that a
       statute that requires a person knowingly convey a communication containing a threat “makes

                                                    - 13 -
       clear” that the defendant’s “subjective intent is relevant to determine whether the State satisfied
       the requisite elements”).
¶ 68        To support defendant’s argument that the “true threat exception requires a mental state of
       intentionality, or at least knowledge, that the recipient will understand the communication as a
       threat,” he cites People v. Dye, 2015 IL App (4th) 130799, People v. Wood, 2017 IL App (1st)
       143135, and Goodwin, 2018 IL App (1st) 152045.
¶ 69        In Dye, the defendant challenged on appeal whether the State proved beyond a reasonable
       doubt that his threat to a public official was a true threat within the meaning of Black. Dye,
       2015 IL App (4th) 130799, ¶ 1. Citing Black, 538 U.S. at 359-60, the court stated that a “true
       threat” requires intentionality. Dye, 2015 IL App (4th) 130799, ¶ 10. It therefore concluded
       that the statute under which defendant was convicted, which required knowledge, must be
       interpreted as requiring intentionality, as it must be interpreted “within the confines of the first
       amendment.” (Internal quotation marks omitted.) Id. The court concluded that the State did not
       prove beyond a reasonable doubt that the defendant’s threat was a true threat under Black. Id.
       ¶ 12.
¶ 70        In Wood, the defendant challenged on appeal the sufficiency of evidence with respect to
       his conviction for threatening a public official, which required that the defendant knowingly
       and willfully communicated the threat, and with respect to whether the State proved his
       communication constituted a true threat. Wood, 2017 IL App (1st) 143135, ¶¶ 11-12. Citing
       Dye, 2015 IL App (4th) 130799, ¶ 10, this court stated that, “[i]n interpreting the statute for
       the offense of threatening a public official, we have held that intentionality on the defendant’s
       part is required.” Wood, 2017 IL App (1st) 143135, ¶ 13. The court concluded that the
       defendant’s statements were not true threats under Black. Id. ¶ 14.
¶ 71        Similarly, in Goodwin, this court interpreted the same statute at issue in Wood and Dye,
       stating that “ ‘we have held that intentionality on the defendant’s part is required.’ ” Goodwin,
       2018 IL App (1st) 152045, ¶ 38 (quoting Wood, 2017 IL App (1st) 143135, ¶ 13). This court
       then addressed the sufficiency of evidence regarding whether the State proved beyond a
       reasonable doubt that the defendant intended his communication to the victim to be a threat
       that a reasonable listener would understand to be threatening. Id. ¶ 42.
¶ 72        In addressing the sufficiency of the evidence, the courts in Dye, Wood, and Goodwin
       interpreted the statute under which the defendants were convicted (720 ILCS 5/12-9 (West
       2014)) to require intentionality to qualify as a true threat under Black. Goodwin, 2018 IL App
       (1st) 152045, ¶ 38; Wood, 2017 IL App (1st) 143135, ¶ 13; Dye, 2015 IL App (4th) 130799,
       ¶ 10. However, the courts did not find that the statute violated the first amendment because it
       did not have intent as the required mens rea. These cases also did not make the finding that the
       statute at issue was unconstitutional because it did not expressly provide that the threat element
       requires subjective intent to be considered a true threat. We are therefore unpersuaded by
       defendant’s reliance on Dye, Wood, and Goodwin to support that subsection (a) violates the
       first amendment because it does not contain a mental state of “intentionality, or at least
       knowledge, that the recipient will understand the communication as a threat” or because it does
       not provide that a defendant must have a subjective intent to threaten.
¶ 73        We recognize the conflicting precedent regarding whether an objective or subjective intent
       standard applies when determining whether a defendant’s statement is a “true threat.” See
       Relerford, 2017 IL 121094, ¶ 38; United States v. Parr, 545 F.3d 491, 499-500 (7th Cir. 2008)
       (discussing the conflicting precedent in the federal circuits regarding whether the objective or

                                                    - 14 -
       subjective standard applied, stating that the objective “reasonable person” test asks “whether a
       reasonable speaker would understand that his statement would be interpreted as a threat” or
       “whether a reasonable listener would interpret the statement as a threat,” and, under the
       subjective test, a statement qualifies as a true threat only if the speaker subjectively intended it
       as a threat); Goodwin, 2018 IL App (1st) 152045, ¶ 42 (concluding it would determine whether
       the State proved that the defendant “intended his communication to [the victim] to be a threat
       that a reasonable listener would understand to be threatening”); People v. Bona, 2018 IL App
       (2d) 160581, ¶ 26 (discussing the conflicting precedent in the federal courts regarding whether
       a true threat required “ ‘proof that the speaker subjectively intended the speech as a threat’ ”
       or whether the “reasonable person” standard was sufficient); People v. Diomedes, 2014 IL App
       (2d) 121080, ¶ 35.
¶ 74        We need not determine which standard the State must prove for defendant’s statements to
       be considered true threats not protected because we find that defendant’s statements to Sieler
       were true threats under both the objective and subjective standards.
¶ 75        As previously discussed, the evidence showed that defendant sent Sieler several text
       messages telling her she was “GONE DIE,” “I WILL F*** MURDER U,” and “Its not a matter
       of ‘if’ i catch u but ‘when’ and when i do, uts gone be ugly and im already prepared to go ***
       jail for doing it.” Officer Murray testified that Sieler, who was crying and upset, got his
       attention and told him she needed help and was scared to go home because her ex-boyfriend
       had sent her threatening text messages, thus supporting that Sieler believed defendant’s
       statements were threats. Murray heard defendant tell Sieler over the telephone that “I will kill
       you.” Before Sieler entered her home, she fumbled her keys and was shaking. When Sieler
       walked inside, defendant jumped out from the kitchen with a knife in his hands, growled, and
       stood in a wrestler’s stance, providing support that defendant intended his statements to be
       threats and he would act in furtherance of them. Defendant told Officer Rankin at the police
       station that he “would take care of her” and the “police cannot stop things from happening,”
       and he told Sergeant Arvin that he did not know the police were in the apartment but thought
       “it was [Sieler] and her boyfriend,” which provides further support that he intended his
       statements as threats.
¶ 76        Based on this evidence, we find that, under either the subjective or objective standard,
       defendant’s statements are true threats and the evidence supports that he meant to communicate
       a “serious expression of an intent to commit an act of unlawful violence” at Sieler. See Black,
       538 U.S. at 359.
¶ 77        Accordingly, based on the foregoing, we are unpersuaded by defendant’s arguments that
       the “threat” provision does not fit within the true threat exception not protected by the first
       amendment, and defendant’s conduct can be considered true threats not protected. See
       Relerford, 2017 IL 121094, ¶¶ 65-66, 69 (analyzing whether the defendant’s conduct could be
       sustained based on “other conduct prohibited” by the statute, including whether his conduct
       could be “construed as a threat specifically directed at” the victim). Subsection (a) therefore
       does not violate the first amendment.

¶ 78                                      III. CONCLUSION
¶ 79      In sum, subsection (a) of the cyberstalking statute does not violate the first amendment or
       due process.


                                                    - 15 -
¶ 80   For the reasons explained above, we affirm defendant’s conviction.

¶ 81   Affirmed.




                                            - 16 -